Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 09/16/2021, applicant(s) amend the application as follow:
	Claims amended: 1, 7, 8, 11-14, 15-17 and 19-20 
	Claims canceled: none
	Claims newly added: none
	Claims pending: 1-20

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8 and 15, examiner agreed with applicant argument in response filed on 11/30/2021.
Dependent claims 2-7, 9-14 and 16-20 are allowed under the same reason as to claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154